NO. 07-09-0230-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 AUGUST 25, 2009
                         ______________________________

             IN RE ESTATE OF KENNETH LEE PEARSON, DECEASED
                     _________________________________

                 FROM THE COUNTY COURT OF POTTER COUNTY;

               NO. 28633-01-P; HONORABLE ARTHUR WARE, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Appellant, Mary S. Stevens Pearson, has filed a motion to dismiss this appeal. No

decision of this Court having been delivered to date, we grant the motion. Accordingly, the

appeal is dismissed. TEX . R. APP. P. 42.1(a)(1). All costs related to this appeal are

assessed against appellant. If dismissal will prevent appellee from seeking relief to which

she would otherwise be entitled, the Court directs appellee to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.




                                          Mackey K. Hancock
                                              Justice